346 S.E.2d 144 (1986)
317 N.C. 338
STATE of North Carolina
v.
Donald Abernathy FREEMAN.
No. 264P86.
Supreme Court of North Carolina.
July 2, 1986.
Donald Abernathy Freeman, pro se.
M. Ann Reed, Sp. Deputy Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of July 1986."